Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER’ CURIAM:
Belay Reddick appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We .have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reddick v. Justice, No. 2:13-cv-03379-DCN, 2015 WL 75046 (D.S.C. Jan. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.